DETAILED ACTION

Election/Restrictions
Applicant’s election of species a in the reply filed on 1/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Though the election states claims 1-20 are encompassed within species a.  But claims 9 and 10 combine to teach outside of species a, R1>R2.  But the argument can be made the term “about” allows for R1 to go over 5 and also allows for R2 to go under 5.  The rejection below includes claims 9 and 10 based upon this assumption of the meaning of the term “about” but they could also be withdrawn as not being within the elected species a.

Double Patenting over US 10,115,634
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,115,634 (hereafter the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because though the patent requires a first and second stress, that stress is applied by the relative thicknesses of the dielectric liners.
Regarding claim 1, the patent (claim 1) claims a semiconductor component comprising:
a substrate having an opening (column 8, line 56);
a first dielectric liner in the opening (column 8, lines 57-58), wherein the first dielectric liner having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (claim 2); and
a second dielectric liner over the first dielectric liner (column 8, lines 59-60), wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the second end of the opening, R2 is a ratio of T3 to T4 (claim 4), and R1 is greater than R2 (claim 4, wherein R1 is greater than R2 is encompassed within the patent stating the first thickness is different from the second thickness).

As to claim 3, the patent claims a conductive material surrounded by the second dielectric liner (column 8, line 62). 
In re claim 4, the patent (claim 3) claims the ratio R1 ranges from about 5 to about 20.  The low end of the patent would be 0.1 (200/2000) and the high end of the ratio of the patent would be 10 (2000/200) so the ranges overlap.
Concerning claim 5, the patent (claim 3) claims the ratio R2 ranges from about 1 to about 5. The low end of the patent would be 0.2 (500/2500) and the high end of the ratio of the patent would be 5 (2500/500) so the ranges overlap.
Pertaining to claim 6, though the patent fails to claim the second dielectric liner comprises an oxide layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an oxide layer in the invention of the patent because an oxide layer is a conventionally known and used dielectric liner.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 7, though the patent fails to claim the first dielectric liner has an etching rate of about 1 angstrom/minute (A/min) to about 10 A/min in a HE solution, 
In claim 8, the patent (claim 1) claims a semiconductor component comprising:
a substrate having an opening (column 8, line 56);
a first dielectric liner in the opening (column 8, lines 57-58), wherein the first dielectric liner having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (claim 2); and
a second dielectric liner over the first dielectric liner (column 8, lines 59-60), wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the second end of the opening, R2 is a ratio of T3 to T4 (claim 4), and R1 is less than different from R2 (claim 4).
Regarding claim 9, the patent (claim 3) claims the ratio R1 ranges from about 1 to about 5. The low end of the patent would be 0.1 (200/2000) and the high end of the ratio of the patent would be 10 (2000/200) so the ranges overlap.
With respect to claim 10, the patent (claim 3) claims the ratio R2 ranges from about 5 to about 20. The low end of the patent would be 0.2 (500/2500) and the high end of the ratio of the patent would be 5 (2500/500) so the ranges overlap.
Based upon the election of species a, claims 9 and 10 must combine to teach R1>R2.  In order to meet this requirement, the term “about” must be interpreted to allow for R1 to go over 5 and also allow for R2 to go under 5.  The rejection of these 
As to claim 11, the patent (claims 11-12) claims a third dielectric liner in the opening, wherein the third dielectric liner having a thickness T5 at the first end of the opening, and a thickness T6 at the second end of the opening, and R3 is a ratio of T5 to T6.
In re claim 12, though the patent fails to claim R3 is greater than R1, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratio through routine experimentation (MPEP 2144.05).
Concerning claim 13, though the patent fails to claim R3 is equal to R2, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratio through routine experimentation (MPEP 2144.05).
Pertaining to claim 14, though the patent fails to claim the third dielectric liner is between the substrate and the first dielectric liner, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the third dielectric liner placement in the invention of the patent because the end result of this claim of the patent is three liners with the inner two having different ratios. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07). 
In claim 15, though the patent fails to claim the first dielectric liner is between the second dielectric liner and the third dielectric liner, it would have been obvious to 
Regarding claim 16, the patent claims a conductive material surrounded by the second dielectric liner (column 8, line 62).
With respect to claim 17, the patent claims a semiconductor component comprising:
a substrate having an opening (column 8, line 56);
a first dielectric liner in the opening (column 8, lines 57-58), wherein the first dielectric liner having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (claim 2); and
a second dielectric liner over the first dielectric liner (column 8, lines 59-60), wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the second end of the opening, R2 is a ratio of T3 to T4 (claim 4).
As to claim 18, the patent (claim 3) claims the ratio R1 ranges from about 5 to about 20.  The low end of the patent would be 0.1 (200/2000) and the high end of the ratio of the patent would be 10 (2000/200) so the ranges overlap.
In re claim 19, the patent (claim 6) claims a third dielectric liner between the first dielectric liner and the second dielectric liner.  Though the patent states it is between 
Concerning claim 20, the patent (column 5, line 62) claims a conductive material surrounded by the second dielectric liner.

Double Patenting over US 9,418,923
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,418,923 (hereafter the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because though these claims are broader because the patent requires a conductive material that is obvious to a skilled artisan.
Regarding claim 1, the patent claims a semiconductor component comprising:
a substrate having an opening (column 8, lines 22-23);
a first dielectric liner in the opening, wherein the first dielectric liner having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (column 8, lines 24-27); and
a second dielectric liner over the first dielectric liner, wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the 
With respect to claim 2, though the patent fails to specifically claim the opening extends through an entirety of the substrate, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an opening entirely through the substrate in the invention of the patent because it is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 3, the patent claims a conductive material surrounded by the second dielectric liner (column 8, lines 33-34). 
In re claim 4, the patent (claim 2) claims the ratio R1 ranges from about 5 to about 20.
Concerning claim 5, the patent (claim 4) claims the ratio R2 ranges from about 1 to about 5.
Pertaining to claim 6, though the patent fails to claim the second dielectric liner comprises an oxide layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an oxide layer in the invention of the patent because an oxide layer is a conventionally known and used dielectric liner.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Regarding claim 8, the patent claims a semiconductor component comprising:
a substrate having an opening (column 8, lines 22-23);
a first dielectric liner in the opening, wherein the first dielectric liner having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (column 8, lines 24-27); and
a second dielectric liner over the first dielectric liner, wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the second end of the opening, R2 is a ratio of T3 to T4, and R1 is different from R2 (column 8, lines 28-32). Wherein “greater than” is included in “different from “.
With respect to claim 9, the patent (claim 2) claims the ratio R1 ranges from about 1 to about 5.  The low end of the patent would be 5 therefore the ranges overlap.
As to claim 10, the patent (claim 3) claims the ratio R2 ranges from about 5 to about 20. The high end of the patent would be 5 therefore the ranges overlap.
Based upon the election of species a, claims 9 and 10 must combine to teach R1>R2.  In order to meet this requirement, the term “about” must be interpreted to allow for R1 to go over 5 and also allow for R2 to go under 5.  The rejection of these 
In re claim 11, though the patent fails to claim a third dielectric liner in the opening, wherein the third dielectric liner having a thickness T5 at the first end of the opening, and a thickness T6 at the second end of the opening, and R3 is a ratio of T5 to T6, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a third dielectric liner in the invention of the patent because third dielectric liners are conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 12, though the patent fails to claim R3 is greater than R1, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratios through routine experimentation (MPEP 2144.05). 
Pertaining to claim 13, though the patent fails to the claim ach the patent fails to teach R3 is equal to R2, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratios through routine experimentation (MPEP 2144.05). 
In claim 14, though the patent fails to claim the third dielectric liner is between the substrate and the first dielectric liner, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a third dielectric liner in the invention of the patent because third dielectric liners are conventionally known and used in the 
Regarding claim 15, though the patent fails to claim the first dielectric liner is between the second dielectric liner and the third dielectric liner, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a third dielectric liner in the invention of the patent because third dielectric liners are conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 16, the patent (column 8, lines 33-34) claims a conductive material surrounded by the second dielectric liner.
As to claim 17, the patent claims a semiconductor component comprising:
a substrate having an opening (column 8, lines 22-23);
a first dielectric liner in the opening, wherein the first dielectric liner having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (column 8, lines 24-27); and
a second dielectric liner over the first dielectric liner, wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the second end of the opening, R2 is a ratio of T3 to T4.
In re claim 18, the patent (claim 2) the ratio R1 ranges from about 5 to about 20.

Pertaining to claim 20, the patent (column 8, lines 33-34) a conductive material surrounded by the second dielectric liner.

Double Patenting over US 8,575,725
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,418,923 (hereafter the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because though these claims are broader because the patent requires a conductive material that is obvious to a skilled artisan.
Regarding claim 17, the patent claims a semiconductor component comprising:
a substrate having an opening (column 8, lines 62-65);
a first dielectric liner in the opening (column 8, lines 66-67), wherein the first dielectric liner having a thickness T) at a first end of the opening, and a thickness T2 at a second end of the opening, and Riis a ratio of T; to T2 (claim 16); and

With respect to claim 18, though the patent fails to claim the ratio R1 ranges from about 5 to about 20, It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the ratio through routine experimentation  (MPEP 2144.05).
As to claim 19, the patent (column 9, lines 4-6) claims a third dielectric liner between the first dielectric liner and the second dielectric liner.
In re claim 20, the patent (column 9, lines 7-8) claims a conductive material surrounded by the second dielectric liner.

Double Patenting over US 8,487,410
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,418,923 (hereafter the patent). Although the claims at issue are not identical, they are not patentably distinct from each other because though these claims are broader because the patent requires a third dielectric liner and a conductive material that is obvious to a skilled artisan.
Concerning claim 1, the patent claims a semiconductor component comprising:

a first dielectric liner in the opening, wherein the first dielectric liner having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (column 8, lines 22-25); and
a second dielectric liner over the first dielectric liner, wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the second end of the opening, R2 is a ratio of T3 to T4, and R1 is greater than R2 (column 8, lines 26-30).
Pertaining to claim 2, the patent (column 8, lines 19-21) claims the opening extends through an entirety of the substrate.
In claim 3, the patent (column 8, lines 37-38) claims a conductive material surrounded by the second dielectric liner. 
Regarding claim 4, the patent (claim 2) claims the ratio R1 ranges from about 5 to about 20.
With respect to claim 5, the patent (claim 3) claims the ratio R2 ranges from about 1 to about 5.
As to claim 6, though the patent fails to claim the second dielectric liner comprises an oxide layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use an oxide layer in the invention of the patent because 
In re claim 7, though the patent fails to claim the first dielectric liner has an etching rate of about 1 angstrom/minute (A/min) to about 10 A/min in a HE solution, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the etching rate through routine experimentation (MPEP 2144.05).
Concerning claim 8, the patent claims a semiconductor component comprising:
a substrate having an opening (column 8, lines 18-21);
a first dielectric liner in the opening, wherein the first dielectric liner having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (column 8, lines 22-25); and
a second dielectric liner over the first dielectric liner, wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the second end of the opening, R2 is a ratio of T3 to T4, and R1 is different from R2 (column 8, lines 26-30).  R1 being greater than R2 is makes it have to be different R2.
Pertaining to claim 9, the patent (claim 2) claims the ratio R1 ranges from about 1 to about 5. The low end 5 of the patent overlaps with the claims high end 5 of the claim.
In claim 10, the patent (claim 2) claims the ratio R2 ranges from about 5 to about 20. The high end 5 of the patent overlaps with the low end 5 of the claim.

Regarding claim 11, the patent (column 8, lines 31-34) claims a third dielectric liner in the opening, wherein the third dielectric liner having a thickness T5 at the first end of the opening, and a thickness T6 at the second end of the opening, and R3 is a ratio of T5 to T6.
With respect to claim 12, the patent (claim 4) claims R3 is greater than R1. Claim 4 states R3=5-20 and claim 2 states R1=5-20, therefore scenarios exist wherein R3 is greater than R1.
As to claim 13, wherein R3 is equal to R2. Claim 4 states R3=5-20 and claim 3 states R2=1-5, therefore scenarios exist wherein R3 is equal to R1, specifically at 5.
In re claim 14, the patent (column 8, lines 31-34) claims the third dielectric liner is between the substrate and the first dielectric liner.  The dielectric liners could be rearranged such that the patent first dielectric liner is this claims third dielectric liner, the patent second dielectric liner is this claims first dielectric liner.
Concerning claim 15, the patent (column 8, lines 31-34) claims the first dielectric liner is between the second dielectric liner and the third dielectric liner. The dielectric 
Pertaining to claim 16, the patent (column 8, lines 36-37) claims a conductive material surrounded by the second dielectric liner.
In claim 17, the patent claims a semiconductor component comprising:
a substrate having an opening (column 8, lines 18-21);
a first dielectric liner in the opening, wherein the first dielectric liner having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (column 8, lines 22-25); and
a second dielectric liner over the first dielectric liner, wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the second end of the opening, R2 is a ratio of T3 to T4 (column 8, lines 26-30).
Regarding claim 18, the patent (claim 2) claims the ratio R1 ranges from about 5 to about 20.
With respect to claim 19, the patent (column 8, lines 31-34) claims a third dielectric liner between the first dielectric liner and the second dielectric liner.  The liners could be rearranged such that the patents second and third dielectric liners are reversed.
As to claim 20, the patent (column 8, lines 36-37) claim a conductive material surrounded by the second dielectric liner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 17, 19, and 20 are is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Lou et al., US 2011/0175236.
In claim 17, Lou (figure 1F & 2C) teaches a semiconductor component comprising:
a substrate 100 having an opening (filled with 114/116/112);
a first dielectric liner 114a in the opening, wherein the first dielectric liner 114a having a thickness T1 at a first end of the opening, and a thickness T2 at a second end of the opening, and R1 is a ratio of T1 to T2 (it exists therefore it has a thickness at both the top and bottom); and
a second dielectric liner (page 2, paragraph 0023 states 114 can be a combination of layers therefore a second dielectric liner is contemplated) over the first dielectric liner 114, wherein the second dielectric liner having a thickness T3 at the first end of the opening, a thickness T4 at the second end of the opening, R2 is a ratio of T3 to T4 (it exists therefore it has a thickness at both the top and bottom).

As to claim 20, Lou teaches a conductive material 116 surrounded by the second dielectric liner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lou et al., US 2011/0175236, as applied to claim 17 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/13/22